Title: To Alexander Hamilton from John J. U. Rivardi, 6 March 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara March 6th. 1800
          
          I am honored this instant with your letter of January the 19th. & am exceedingly happy that the measures I took concerning the clothing detained at Oswego met with your approbation—Nothing but the great want of the Soldiers in that respect could have induced me to recur to that expedient, which I much fear will prove abortive after all, having reasons to Suspect that the person with whom I contracted in presence of the Officers of the Garrison has failed on his part in the engagement—he left the five men who were to relieve the party of Oswego—about Sixty miles from here—& I had to advance money myself to enable them to complete their Journey—The usual charge in this Country for a Sleigh & horses is three dollars pr day two Sleighs were Necessary for the transport of the clothing & it was Supposed that 25 days would be requisite considering the roads to convey the four hogsheads here in fact I fear the driver thought afterwards he could close a more profitable bargain & left us in our former want
          The farmer who Supplied the public Cattle with forage Since last Fall—quitting this Country forever—I was forced to come to a Settlement with him & in order to do it in the maner prescribed by you, I appointed Doctor Bissell Quarter Master to this Garrison—although the reinforcement which was promised is not completed. I hope you will not disaprove of that measure which I took reluctantly, being always desirous of complying litterally to my orders. I take the liberty of inclosing a letter from him, also one  which I received from the Accountant of the War Department—as to the latter; I conceived from the tenor of your instructions that the Same number of men employed in the Quartermasters Department would be allowed the compensation they had before—untill the troops would be numerous enough to perform Some Service by details—Teamsters, Masons Sawyers & men who assist the Artificers to hew large timber &a appear to me necessary exceptions—as to fuel & comon repairs the first can be procured & the Second performed by details. I Shall do nothing in the business untill I am honored with your orders.
          On the 21st. of February, I apprehended a man belonging to Captain Churche’s company in the 12th. Regiment of Infantry—I am at a loss what to do with that deserter whose name is Philo Everill—To Send him to Albany would be both expensive & dangerous unless an Escort was to convey him. I wrote to Captain Church—in the mean time, I Shall hold him as prisoner during the Night & make him work within the Fort during the day. I received a letter of Colonel Hamtramck in which he informs that he will order Lieutt. Tallman with 25 men from Detroit—& that Captain Visscher will have to join his Regt—Captain Thompson is to go to Detroit. The Contemplated Garrison of this Fort will be Short in point of Number by 30 Men.
          I Shall take the liberty by last mail, to transmit a plan of the repairs which I conceive necessary to be made—on the lake Side in order to Secure the bank—& to check the encroachments of the lake—It is an undertaking which will require at least fourty Men besides the Artificers during Six Months. during its execution circumstances may offer—Such as the Nature of the Soil, rocks &a.—which may lessen the work by rendering artificial Support Superfluous. If I am happy enought to Succeed in the application which I made in my two last letters, I will arrange Matters in Such maner previous to my departure that the Officer who will relieve me Shall find as few obstacles as possible in carrying on the plan—
          With the Most respectfull consideration I have the honor to Subscribe myself Sir Your Most Obedient & very humble Servant 
          
            J J Ulrich Rivardi
          
          Major General Alexr Hamilton
          
            PS. This Moment I am informed that Mr. Logan from Oswego will arrive To Night with the expected clothing.
          
        